DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–8 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 16 February 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Interpretation
Claim 1 recites the limitation "wherein conductivity of a carrier ion of the second separator layer is lower than conductivity of a carrier ion of the first separator layer." Claim 1 does not require a carrier ion associated with the second separator layer to be the same carrier ion associated with the first separator layer. As such, a carrier ion associated with the second separator layer can be a different carrier ion associated with the first separator layer. The broadest reasonable interpretation of the limitation "wherein conductivity of a carrier ion of the second separator layer is lower than conductivity of a carrier ion of the first separator layer" encompasses "a first separator layer" and "a second separator layer" of the same material where a carrier ion associated with the second separator layer is different from a carrier ion associated with the first separator layer.

Claim Rejections - 35 USC § 112
Claim(s) 1–8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a carrier ion" in line 13. Claim 1 recites the limitation "a carrier ion" in line 12. It is unclear if "a carrier ion" recited in line 13 is further limiting "a carrier ion" recited in line 12.
Claims 2–6 is directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claims 2–6 are also indefinite for failing to particularly point out and distinctly claim 
Claim 7 recites the limitation "a carrier ion" in line 13. Claim 1 recites the limitation "a carrier ion" in line 12. It is unclear if "a carrier ion" recited in line 13 is further limiting "a carrier ion" recited in line 12.
Claim 8 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 8 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda et al. (US 2009/0052110 A1, hereinafter Masuda).
Regarding claim 1, Masuda discloses a secondary battery (10, [0043]) comprising:
a first electrode (20) having one face, an opposite face, a side face, and a plurality of through holes that penetrate from the one face to the opposite face (FIG. 1, [0043]);
a first separator layer (18) that is laminated to inner walls of the through holes of the first electrode (20, [0043]);
a second separator layer (28) that is directly laminated to at least one of the one face and the opposite face of the first electrode (20, [0043]); and
a second electrode (24) that is laminated to surfaces of the first separator layer (18) and the second separator layer (28, [0043]),
the surfaces being on an opposite side of other surfaces thereof which are in contact with the first electrode (20, [0043]),
the second electrode (24) being continuously present across the surfaces (FIG. 1, [0043]),
wherein conductivity of a carrier ion of the second separator layer (28) is lower than conductivity of a carrier ion of the first separator layer (18, [0044]).
Regarding claim 3, Masuda discloses all claim limitations set forth above and further discloses a secondary battery:
wherein the second separator layer (28) contains at least one selected from a polyimide, a polyamide-imide, and polyacrylic acid (see electrodeposition resin, [0044]).
Regarding claim 4, Masuda discloses all claim limitations set forth above and further discloses a secondary battery, further comprising:
a first current collector (16) that is provided for the side face of the first electrode (20, [0042]); and
a second current collector (14) that is provided for a surface of the second electrode (24) present on a side of the one face or the opposite face of the first electrode (20, [0043]).
Regarding claim 7, Masuda discloses a method of producing a secondary battery (10, [0049]), the method comprising:
a first step of making a first electrode (20) having one face, an opposite face, a side face, and a plurality of through holes that penetrate from the one face to the opposite face (FIG. 3, [0049]);
a second step of laminating a first separator layer (18) to inner walls of the through holes of the first electrode (20, [0049]);
a third step of laminating a second separator layer (28) directly to at least one of the one face and the opposite face of the first electrode (20, [0051]); and
a fourth step of continuously laminating a second electrode (24) to surfaces of the first separator layer (18)  and the second separator layer (28) across the surfaces (FIG. 3, [0049]),
the surfaces being on an opposite side of other surfaces thereof which are in contact with the first electrode (20, [0043]),
wherein in the third step, conductivity of a carrier ion of the second separator layer (28) is lower than conductivity of a carrier ion of the first separator layer (18, [0044]).
Regarding claim 8, Masuda discloses all claim limitations set forth above and further discloses a method:
wherein in the third step, a material to constitute the second separator layer (28) is electro-deposited over, or transferred to at least one of the one face and the opposite face of the first electrode (20, [0051]).

Claim Rejections - 35 USC § 103
Claim(s) 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (US 2009/0052110 A1) as applied to claim(s) 1 above, and further in view of Yoshikawa et al. (US 2013/0149613 A1).
claims 2, 5, and 6, Masuda discloses all claim limitations set forth above, but does not explicitly disclose a secondary battery:
wherein the first separator layer contains a fine particle, and a binder to bind the fine particles,
wherein the fine particle is limited to a particle size of 1 nm to 500 µm;
an electrolyte solution containing another carrier ion; and
wherein the carrier ion of the first separator layer and the carrier ion of the second separator layer is a lithium ion.
Yoshikawa discloses a secondary battery comprising a first separator layer (1) containing a fine particle and a binder to bind the fine particles (TABLE 2, [0095]), wherein the fine particle is limited to a particle size of 1 nm to 500 µm (TABLE 1, [0095]), an electrolyte solution containing another carrier ion (see electrolytic solution, [0069]); and wherein the carrier ion is a lithium ion (see electrolytic solution, [0069]) to improve the reliability (see separator, [0072]). Masuda and Yoshikawa are analogous art because they are directed to energy storage devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator layers of Masuda with the first particle, binder, and carrier ion of Yoshikawa in order to improve the reliability.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. § 112 rejections have been fully considered but they are not persuasive.
Applicants argue the first instance of a carrier ion (line 12) refers to the second separator layer, and the second instance of a carrier ion (line 13) refers to the first separator layer not the 

Applicant’s arguments with respect to Ramasubramanian have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725